Order entered December 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00571-CR

                                WINDELL STOKES, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 15-50472-422-F

                                         ORDER
       Before the Court is the State’s December 12, 2018 second motion for an extension of

time to file a brief. We GRANT the State’s motion in part and ORDER the State’s brief filed no

later than January 28, 2019.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE